           Case 1:19-cv-05712-LJL-BCM Document 42
                                               43 Filed 11/10/20
                                                        11/11/20 Page 1 of 2


                     77 Water Street, Suite 2100
                     New York, NY 10005
                     Telephone: 212.232.1300
                     Fax: 212.232.1399
                     www.lewisbrisbois.com                                                      11/11/20


 KEVIN ZIMMERMAN                                November 10, 2020
 DIRECT DIAL: 646-666-7695
 E-MAIL:
 kevin.zimmerman@lewisbrisbois.com

  VIA ECF

  Magistrate Judge Barbara Moses
  United States District Court
  500 Pearl Street, Courtroom 20A
  New York, New York

                     Re:     Lawrence N. James v. Peter Zsolt Levai et al.
                             Venue        :       US Dist. Court, Southern Dist. of NY
                             Index No.    :       19-cv-5712
                             Our File No. :       31165.305

  Dear Judge Moses:

         Please allow the following to serve as the parties’ joint request for an adjournment of the
  settlement conference scheduled for November 17, 2020.

          The parties have been working together to complete the outstanding discovery issues that
  remained. Plaintiff had a recent back surgery over the summer, which the court is well aware.
  Recently, the parties have moved forward and completed plaintiff’s further deposition and plaintiff
  has appeared for a medical examination with respect to that recent surgery. The parties are now
  working to complete a few further items, including post deposition discovery responses and the
  finalizing of expert reports and corresponding depositions.

         In addition, over the past several weeks, defense counsel has lost communication with
  defendant Peter Zsolt Levai. We have sent an investigator to try and locate Mr. Levai.

          Accordingly, the parties request an adjournment of the settlement conference to a date
  convenient with the court at the end of December 2020/first week of January 2021 whereby the
  parties should have all final outstanding issues resolved and be in position to have productive
  settlement negotiations.

           Thank you for Your Honor’s attention to this matter.



ATLANTA • BEAUMONT • CHARLESTON • CHICAGO • FORT LAUDERDALE • HOUSTON • LAFAYETTE • LAS VEGAS • LOS ANGELES • NEW ORLEANS
    NEW YORK • ORANGE COUNTY • PHOENIX • SACRAMENTO • SAN BERNARDINO • SAN DIEGO • SAN FRANCISCO • TAMPA • TUCSON


  4832-2705-5313.1
         Case 1:19-cv-05712-LJL-BCM Document 43
                                             42 Filed 11/11/20
                                                      11/10/20 Page 2 of 2




                                           Very truly yours,

                                           /s/ Kevin Zimmerman
                                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                                          /s/ Douglas Milch
                                          WINGATE, RUSSOTTI, SHAPIRO &
                                          HALPERIN, LLP




Application GRANTED. The settlement conference currently scheduled for November 17, 2020, at 2:15
p.m. is ADJOURNED to January 7, 2021, at 2:15 p.m. No later than December 31, 2020, the parties shall
submit the pre-conference statements required by ¶¶ 3-4 of the Court's Order Scheduling Settlement
Conference dated January 17, 2020 (Dkt. No. 26) via email to chambers. The other provisions in the
January 17 Order and the Court's Order dated June 17, 2020 (Dkt. No. 37) remain in effect. SO ORDERED.



_________________________________
Barbara Moses, U.S.M.J.
November 11, 2020




4832-2705-5313.1
